ORDER
PER CURIAM.
Appellant, Johnny L. Parker, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County dissolving his marriage to respondent, Anita L. Parker (“respondent”). Appellant contends that the trial court erred in awarding respondent $1,000.00 per month in spousal maintenance and in ordering him to pay respondent’s attorney fees. In addition, appellant contends that the trial court abused its discretion in its division of marital property. We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. Respondent’s motion to dismiss appeal, taken with the case, is rendered moot.